DETAILED ACTION
In Applicant’s Response filed 9/6/22, Applicant has amended claims 1 and 21; and added new claims 23-24. Claims 14-16, 20 and 22 have been cancelled. Currently, claims 1-13, 17-19, 21 and 23-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-8, 12-13, 17, 19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of McRae et al (US 3978855).
With respect to claim 1, Pawelchak discloses a dermal patch (occlusive dressing 30; configured for application to a user’s skin and thus interpreted as being a “dermal” patch) comprising:
a foam layer (foam layer 12; semi-open cell foam - col 2 lines 27-28) having macropores with cavities (foam materials inherently have a porous structure – the pores are interpreted as being “cavities” in the material; the foam has 50-100 cells per inch - col 4 lines 33-37; at 50 cells per inch each cell is interpreted to be approximately 508 microns and at 100 cells per inch, each cell is interpreted to be approximately 254 microns - cells larger than 75 microns are interpreted as being "macropores"); 
a barrier layer (layer of deodorizing material 31; figs 3-4); and
an adhesive layer disposed on the barrier layer (adhesive layer 14 - col 2 lines 16-22; disposed on layer 31 as shown in fig 3) configured for contact with the skin (bonds with skin around a wound - col 2 lines 16-22).
Pawelchak does not, however, disclose that the foam is an open cell foam or disclose a barrier layer formed from the foam on one side of the foam and at least partially comprising a surface of the foam, the barrier layer at least partially spanning the cavities in the foam, wherein the barrier layer and the foam layer are integrally formed as a single structure.
McRae teaches an open celled polyurethane foam article used as a surgical dressing (abstract) wherein the surface cells are permanently but only partially collapsed to substantially to form a microporous skin such that the surface is rendered absorbent (abstract; col 4 lines 36-48) (microporous skin is interpreted as being equivalent to the claimed barrier layer) and wherein the foam cells remote from said surface remain unchanged at a pore size greater than about 200 micrometers (macropores) so as to not be readily absorbent but still allow excess exudate to be rejected from the microporous surface into the unchanged cells of the original foam and be held therein as if in a reservoir (col 4 lines 52-57; see also example 3 in columns 8-9). Additionally, McRae teaches a barrier layer (microporous skin) and foam layer (foam cells remote from skin surface) that are integrally formed as a single structure because the microporous skin is formed by applying pressure and heat to one surface of a foam article while foam cells that are remote from that surface remain unchanged thus defining a microporous skin and a layer of foam having macropores in the same foam article (col 4 lines 36-57; see also example 3 in columns 8-9). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the foam and barrier layers in the device of Pawelchak for the foam article taught by McRae (which is an open cell foam with a barrier layer formed from the foam on one side of the foam and at least partially comprising a surface of the foam, the barrier layer at least partially spanning the cavities in the foam, wherein the barrier layer and the foam layer are integrally formed as a single structure), in order to provide a one-way valving effect from the foam density differential creating a capillary effect so that the microporous surface rapidly absorbs fluid and passes said fluid into the adjacent macro-celled portions of the foam thereby moving fluid and moisture away from a wound and surrounding skin surfaces (McRae example 3 col 8-9). 
With respect to claim 3 Pawelchak in view of McRae discloses the invention substantially as claimed (see rejection of claim 1) but does not explicitly disclose that a surface proportion of the barrier layer to the surface of the foam layer is at least 20%. Pawelchak does, however, teach a barrier layer (11) is formed on top of the foam layer (12) “to protect the exposed surface of the dressing from contamination by water or soil” (col 2 lines 28-31). In order to completely protect the exposed surface of the dressing, the layer 11 would need to cover the entire surface of the foam layer 12, i.e. 100% of the surface (which is greater than a surface proportion of 20% and therefore meets the claimed range of “at least 20%”). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the barrier layer in the device of Pawelchak in view of McRae so that a surface proportion of the barrier layer to the surface of the foam layer is at least 20% in order to “protect the exposed surface of the dressing from contamination by water or soil” (col 2 lines 28-31). Furthermore, it would have been obvious for the surface proportion of the barrier layer to the surface of the foam layer to be at least 20% because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 4, Pawelchak in view of McRae discloses the invention substantially  as claimed (see rejection of claim 1) and McRae also teaches that the barrier layer has micropores (microporous skin having cell pore sizes that are between 0.2-200 micrometers – see example 3 col 8). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the barrier layer of the device of Pawelchak in view of McRae to have micropores as taught by McRae in order to create a capillary effect so that the microporous surface rapidly absorbs fluid and passes said fluid into the adjacent macro-celled portions of the foam thereby moving fluid and moisture away from a wound and surrounding skin surfaces (McRae example 3 col 8-9).
With respect to claim 5, Pawelchak in view of McRae discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the barrier layer is planar (as shown in figs 3-4, all the layers forming the dressing 30, including layer 31, have a planar configuration). 
	With respect to claim 6, Pawelchak in view of McRae discloses the invention substantially as claimed (see rejection of claim 1) and McRae also teaches that the foam layer can initially has a thickness of 0.1-10cm and is modified to have a final thickness of about 0.05-5cm with the compressed microporous surface thickness being up to about 5mm but that “ thin pieces of foam material, approximately 0.1 cm in thickness, can be rendered absorbent by this process and it is only necessary to modify the surface to a depth of about 0.04 mm to achieve a satisfactory result. (0.04mm is  equivalent to 40 micrometers which is within the claimed range of less than 100; see col 5 lines 10-23). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the foam of Pawelchak in view of McRae to reduce the thickness of the barrier layer to less than 100um as taught in McRae since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art. 
	With respect to claim 7, Pawelchak in view of McRae discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the adhesive layer has a thickness of less than 200 um (adhesive layer 13 varies in thickness from about 0.005-0.02 inches – col 4 lines 50-51; 0.005-0.02 inches is approximately 127-508um which includes values of 127-200um which are within the claimed range of 0-200um).
	With respect to claim 8, Pawelchak in view of McRae discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak discloses in the embodiment of figures 5-6 that the adhesive layer is arranged directly on a surface of the foam layer (as shown in figures 5-6, adhesive 14 is applied directly to the lower surface of foam layer 12). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the adhesive layer of the device of Pawelchak in view of McRae directly on a surface of the foam layer like in the embodiment of figures 5-6 of Pawelchak since rearranging parts of an invention involves only routine skill in the art.
With respect to claim 12, Pawelchak in view of McRae discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the adhesive layer contains silicones (silicone rubber – col 2 lines 55-58).
With respect to claims 13 and 19, Pawelchak in view of McRae discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the foam layer comprises a hydrophilic polymer foam that comprises a polyurethane foam (Pawelchak - flexible polyurethane foam – col 4 line 33).
	With respect to claim 17, Pawelchak in view of McRae discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the silicones comprise silicone gels, silicone elastomers (silicone rubber – col 2 lines 55-58; rubber is interpreted as being an elastomer).
With respect to claim 21, Pawelchak in view of McRae discloses the invention substantially  as claimed (see rejection of claim 4) and McRae also teaches micropores having a pore diameter of 25 µm or less (the micropores are between 0.2-200 micrometers – example 3 col 8). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the micropores in the barrier layer of the device of Pawelchak in view of McRae so that the micropores have a pore diameter of 25 µm or less as taught by McRae since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 23, Pawelchak discloses a dermal patch (occlusive dressing 30; configured for application to a user’s skin and thus interpreted as being a “dermal” patch) comprising:
a foam layer (foam layer 12; semi-open cell foam - col 2 lines 27-28) having macropores with cavities (foam materials inherently have a porous structure – the pores are interpreted as being “cavities” in the material; the foam has 50-100 cells per inch - col 4 lines 33-37; at 50 cells per inch each cell is interpreted to be approximately 508 microns and at 100 cells per inch, each cell is interpreted to be approximately 254 microns - cells larger than 75 microns are interpreted as being "macropores"); 
a barrier layer (layer of deodorizing material 31; figs 3-4); and
an adhesive layer disposed on the barrier layer (adhesive layer 14 - col 2 lines 16-22; disposed on layer 31 as shown in fig 3) configured for contact with the skin (bonds with skin around a wound - col 2 lines 16-22).
Pawelchak does not, however, disclose that the foam is an open cell foam or disclose a barrier layer formed from the foam on one side of the foam and at least partially comprising a surface of the foam, the barrier layer at least partially spanning the cavities in the foam, wherein the barrier layer is configured to partially prevent penetration of adhesive from the adhesive layer into the foam layer.
McRae teaches an open celled polyurethane foam article used as a surgical dressing (abstract) wherein the surface cells are permanently but only partially collapsed to substantially to form a microporous skin such that the surface is rendered absorbent (abstract; col 4 lines 36-48) (microporous skin is interpreted as being equivalent to the claimed barrier layer) and wherein the foam cells remote from said surface remain unchanged at a pore size greater than about 200 micrometers (macropores) so as to not be readily absorbent but still allow excess exudate to be rejected from the microporous surface into the unchanged cells of the original foam and be held therein as if in a reservoir (col 4 lines 52-57; see also example 3 in columns 8-9). Additionally, McRae teaches that the partially collapsed cells of the microporous skin are collapsed to substantially less than the original size (abstract) and it is inherent that the reduced pore size will also reduce the speed at which adhesive passes through the pores thus partially preventing penetration of the adhesive into the foam layer. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the foam and barrier layers in the device of Pawelchak for the foam article taught by McRae (which is an open cell foam with a barrier layer formed from the foam on one side of the foam and at least partially comprising a surface of the foam, the barrier layer at least partially spanning the cavities in the foam and being configured to partially prevent penetration of adhesive from the adhesive layer into the foam layer), in order to provide a one-way valving effect from the foam density differential creating a capillary effect so that the microporous surface rapidly absorbs fluid and passes said fluid into the adjacent macro-celled portions of the foam thereby moving fluid and moisture away from a wound and surrounding skin surfaces (McRae example 3 col 8-9). 
With respect to claim 24, Pawelchak discloses a dermal patch (occlusive dressing 30; configured for application to a user’s skin and thus interpreted as being a “dermal” patch) comprising:
a foam layer (foam layer 12; semi-open cell foam - col 2 lines 27-28) having macropores with cavities (foam materials inherently have a porous structure – the pores are interpreted as being “cavities” in the material; the foam has 50-100 cells per inch - col 4 lines 33-37; at 50 cells per inch each cell is interpreted to be approximately 508 microns and at 100 cells per inch, each cell is interpreted to be approximately 254 microns - cells larger than 75 microns are interpreted as being "macropores"); 
a barrier layer (layer of deodorizing material 31; figs 3-4); and
an adhesive layer disposed on the barrier layer (adhesive layer 14 - col 2 lines 16-22; disposed on layer 31 as shown in fig 3) and configured for contact with the skin (bonds with skin around a wound - col 2 lines 16-22).
Pawelchak does not, however, disclose that the foam is an open cell foam or disclose a barrier layer formed from the foam on one side of the foam and at least partially comprising a surface of the foam, the barrier layer at least partially spanning the cavities in the foam, wherein the barrier layer is configured to increase permeability of wound exudate, sweat or water vapor.
McRae teaches an open celled polyurethane foam article used as a surgical dressing (abstract) wherein the surface cells are permanently but only partially collapsed to substantially to form a microporous skin such that the surface is rendered absorbent (abstract; col 4 lines 36-48) (microporous skin is interpreted as being equivalent to the claimed barrier layer) and wherein the foam cells remote from said surface remain unchanged at a pore size greater than about 200 micrometers (macropores) so as to not be readily absorbent but still allow excess exudate to be rejected from the microporous surface into the unchanged cells of the original foam and be held therein as if in a reservoir (col 4 lines 52-57; see also example 3 in columns 8-9). Additionally, McRae teaches that the barrier layer is configured to increase permeability of wound exudate, sweat or water vapor (col 4 lines 36-57). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the foam and barrier layers in the device of Pawelchak for the foam article taught by McRae (which is an open cell foam with a barrier layer formed from the foam on one side of the foam and at least partially comprising a surface of the foam, the barrier layer at least partially spanning the cavities in the foam, wherein the barrier layer is configured to increase permeability of wound exudate, sweat or water vapor), in order to provide a one-way valving effect from the foam density differential creating a capillary effect so that the microporous surface rapidly absorbs fluid and passes said fluid into the adjacent macro-celled portions of the foam thereby moving fluid and moisture away from a wound and surrounding skin surfaces (McRae example 3 col 8-9). 

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of McRae et al (US 3978855) and further in view of Junginger (US 2011/0117178).
With respect to claim 2, Pawelchak in view of McRae discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose the dermal patch having an absorbency of at least 5 g/g.
Junginger, however, teaches a wound dressing that comprises a hydrophilic polymer foam that is “capable of absorbing and storing fluids and of releasing at least a portion of these fluids again” for wound healing (para [0021]) and has a high absorptive capacity (para [0022]) wherein, specifically, the foam is a hydrophilic polyurethane foam having a free absorbency of at least 10 g/g, more particularly at least 12 g/g and most preferably of at least 15 g/g (para [0022]; 10 g/g is a greater than 5g/g and therefore meets the limitation of “at least” 5 g/g). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a hydrophilic polyurethane foam having an absorbency of at least 5 g/g, as taught by Junginger, as the polyurethane foam material in the dermal patch of Pawelchak in view of McRae in order to improve the absorptive capacity for optimal wound healing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of McRae et al (US 3978855) and further in view of Cimpeanu et al (US 2012/0244350).
With respect to claim 9, Pawelchak in view of McRae discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the dermal patch has peak peel resistances against a steel substrate of more than 0.05 N/2.5 cm, even with applied quantities of less than 200 g/m2.
Cimpeanu, however, teaches a method for determining peel resistance of an adhesive coated article wherein the article is first coated with an amount of pressure sensitive adhesive (in g/m2), cut into test strips and adhesive bonded to a steel test specimen and clamped into the jaws of a tensile test apparatus (page 5, para [0063]). Thereafter, the test strip is peeled from the test surface at a given speed and angle and the force required to be applied to peel the strip from the surface (i.e. bonding strength) is measured, which is the force N/2.5 cm (page 6 para [0063]). Cimpeanu also discloses that the peak peel resistance of the pressure sensitive against the steel substrate is more than 0.05 N/2.5 cm with applied quantities of less than 200 g/m2 .(0.3-12.1 N/25mm, which is more than 0.05, with an applied quantity of 20 g/m2, which is less than 200 – table 2; para [0063]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the peel resistance of the device of Pawelchak in view of McRae using the method taught by Cimpeanu in order to determine the bonding strength of the adhesive and, correspondingly, how strongly it will adhere to a user’s skin and how difficult it will be to remove from the skin after treatment. Additionally, it would have been obvious to use a pressure sensitive adhesive that has peak peel resistances against a steel substrate of more than 0.05 N/2.5 cm, even with applied quantities of less than 200 g/m2 as taught by Cimpeanu since discovering an optimum value of a result effective variable involves only routine skill in the art.
	  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of McRae et al (US 3978855) and further in view of Holm et al (US 2011/0112458).
With respect to claim 10, Pawelchak in view of McRae discloses the invention as claimed (see rejection of claim 1) but does not disclose that the adhesive layer only partially covers the foam layer.
Holm, however, teaches an analogous wound dressing for use on skin and wounds and further teaches that modifications to medical articles to improve permeability to moisture are known and include, for example, selectively or pattern coating an adhesive onto a surface such as, for example, providing a pressure sensitive adhesive (PSA) that is selectively coated on a surface such that 40 to 75 percent of the surface does not contain adhesive so that moisture is preferably transmitted through the areas without adhesive (para [0002]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Pawelchak in view of McRae so that the adhesive layer only partially covers the foam layer as taught by Holm in order to improve moisture permeability by permitting moisture to be transmitted through the areas without adhesive.
With respect to claim 11, Pawelchak in view of McRae discloses the invention as claimed (see rejection of claim 1) but does not disclose that the adhesive layer comprises a non-coherent pattern.
Holm, however, teaches an analogous wound dressing for use on skin and wounds and further teaches that modifications to medical articles to improve permeability to moisture are known and include, for example, selectively or pattern coating an adhesive onto a surface such as, for example, providing a pressure sensitive adhesive (PSA) that is selectively coated on a surface such that 40 to 75 percent of the surface does not contain adhesive so that moisture is preferably transmitted through the areas without adhesive (para [0002]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Pawelchak in view of McRae so that the adhesive layer is selectively applied to provide a discontinuous or “non-coherent” adhesive pattern on the foam layer as taught by Holm in order to improve moisture permeability by permitting moisture to be transmitted through the areas without adhesive.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of McRae et al (US 3978855) and further in view of Suzuki et al (US 2005/0169975).
With respect to claim 18, Pawelchak in view of McRae discloses the invention as claimed (see rejection of claim 17) but does not disclose that the silicones comprise crosslinked polyorganosiloxanes modified with substituents wherein the substituents comprise polyethylene glycol and/or polyurethane.
Suzuki, however, teaches an adhesive skin patch having a pressure sensitive adhesive layer comprising one or more adhesives such as a silicone PSA consisting mainly of polyorganosiloxane and a urethane PSA consisting or polyether or polyester polyurethane (claims 18 and 20). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a silicone comprising crosslinked polyorganosiloxanes modified with polyurethane as taught by Suzuki as the silicone adhesive in the device of Pawelchak in view of McRae since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 9/6/22 have been fully considered as follows:
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments to claim 21 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.	
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 6-11 have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6306424.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786